Citation Nr: 1204522	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  03-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to June 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2007 decision which denied service connection for a neck disability.  A hearing at the RO before the undersigned was held in May 2010.  The Board remanded the issue on appeal for additional development in July 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  A neck disability was not present in service or until many years after discharge from service, and there is no competent evidence that any current cervical spine disability is related to service.  


CONCLUSION OF LAW

The Veteran does not have a neck disability due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in May 2010.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Neck Disability

The Veteran contends that he has had chronic neck problems ever since he fell and injured his back in service, and believes that his current neck problems are related to service.  

The service treatment records showed that the Veteran was brought to a base hospital on a stretcher after he was found on a railroad track with his neck resting on the track.  The Veteran reportedly fell backwards onto the tracks, and was "roused" only once before arriving at the hospital.  The Veteran eventually seemed to awaken and was able to stand and talk, and reported no complaints.  There was an odor of alcohol and slurring speech, but no evidence of any signs of injury.  Deep tendon reflexes were within normal limits and his pupils were equal, round and reacted to light and accommodation.  The impression was acute alcoholic intoxication.  The Veteran was counseled about his drinking habits and his discourteous manner the following day, and said that he had no complaints from his fall the night before.  

The Veteran made no mention of any neck problems at the time of his service separation examination in June 1966, and no pertinent abnormalities were noted.  The Veteran's neck and spine were normal on examination.  

Private records showed that the Veteran complained of a slight stiff neck and bilateral tingling in his hands of no specific pattern when seen in July 2000, and July 2002 records show that the Veteran was referred to a chiropractor for neck pain.  (The Veteran has not provided VA with any specific information concerning any chiropractic treatment or authorization to obtain any such records).  However, the Veteran made no mention of any neck problems on his original application for VA compensation benefits, received in July 2002.  Subsequently, a VA outpatient note, dated in June 2006, showed complaints of chronic neck pain, and although  no specific findings or abnormalities were reported, a July 2006 VA x-ray study showed disc space narrowing and surrounding marginal spurs at C6/7.  

Private medical records showed that the Veteran was evaluated for severe neck pain with numbness and tingling both hands in November 2006.  The Veteran reported that his symptoms had progressed over the past several weeks, but denied any trauma.  X-ray studies revealed degenerative disc disease at C5-6 and C6-7.  The impression was cervical radiculopathy.  A private EMG/NCV study revealed bilateral carpal tunnel syndrome (CTS) and left C6, C7 radiculopathy.  On a follow-up report in November 2006, the private physician indicated that the Veteran had multiple problems, including severe left CTS and left cubital tunnel syndrome, and evidence of left radiculopathy, and opined that he may also have peripheral neuropathy.  A history of diabetes mellitus was also noted.  

A private MRI in March 2007, revealed a large area of myelomalacia and gliosis in the cervical spine from C3 down to the mid C5 body.  The radiologist reported that the findings were primarily compatible with myelomalacia and gliosis but could not rule out a tumor.  The treating physician commented that the degree of myelomalacia and gliosis exceeded that expected based on the degree of cord compression.  

Additional private medical records, received in January 2010, showed that the Veteran was treated for a stiff neck, left shoulder pain, and aching in his hands and wrists in July 2003, following an automobile accident the previous day.  The assessment included neck pain.  

At the hearing in May 2010, the Veteran testified that the only time he could recall having any back problems was when he fell and hurt his back in service.  He said that it didn't bother him to where he had to do anything about it, and that "it's just been there."  (T p. 21-28).  

In December 2010, the Veteran was examined by VA to determine the nature and etiology of his current neck problems.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The diagnosis was degenerative disc disease of the cervical spine with minimal loss of function.  The examiner opined that the Veteran's current cervical spine disability was not related to service.  The examiner noted that while the Veteran was treated after a fall in service, there was no evidence of a neck injury or treatment for any neck problems in service or many years later.  The examiner opined that the Veteran's current degenerative disc disease of the cervical spine was related to the normal wear and tear associated with the aging process and was not related to any incident in service.  

While the Veteran is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

Concerning the Veteran's assertions that he has had chronic back problems ever since he fell and injury his back in service, the service treatment records do not show any complaints or abnormal findings for any back or neck problems in service.  While the Veteran was evaluated at a base hospital after he was found in an intoxicated state with his head resting on railroad tracks at just before midnight (1145 hours) in June 1966, there was no objective evidence of any injuries or residual disability on examination.  Moreover, the Veteran specifically denied that he had any medical problems at that time.  It is also significant to note that the Veteran did not report any neck or back problems at the time of his separation examination conducted less than two weeks after the intoxication incident, and no pertinent abnormalities were noted on examination.  

That the Veteran would suffer from chronic neck pain since 1966, but never seek medical attention or even mention his alleged chronic symptoms when treated for other relatively mild medical problems until nearly four decades after service is not believable.  Specifically, the evidence showed when the Veteran was treated by his private physician for an infected ingrown toenail in February 2000, he also reported a longstanding history of positional vertigo and a one year history of nighttime leg cramps; maladies unrelated to his infected toenail, but made no mention of his alleged chronic neck problems.  Similarly, the Veteran never mentioned any chronic neck problems when treated by the same physician for multiple complaints in July 2000, including numbness in his hands and arms, and a stiff neck.  In fact, at that time, the Veteran indicated that his symptoms had been present for only a week.  Given the lack of any objective evidence of a neck or back injury in service, and the Veteran's specific denial of any physical complaints after the intoxication incident in service, the Board declines to accord any evidentiary weight to the Veteran's assertions of chronic neck problems since service.  

Furthermore, the Board finds the December 2010 VA opinion concerning the etiology of his neck disability persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current neck disability was not related to service, but to normal wear and tear of the natural aging process.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Moreover the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the December 2010 VA opinion.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran believes that his current degenerative disc disease of the cervical spine is related to service, he has not presented any competent medical evidence to support that assertion.  

As there is no objective or credible evidence of a neck injury or arthritis of the cervical spine in service or until some 38 years after service, and no competent medical evidence suggesting a connection between the Veteran's current neck disability and service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a neck disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


